Citation Nr: 0506667	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
Post-Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service 
Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for PTSD and assigned a 
10 percent rating.

The veteran submitted a notice of disagreement in September 
2002, a statement of the case was issued in May 2003, and a 
substantive appeal was received in July 2003.

In February 2003, the RO granted an increase in the rating 
for PTSD to 50 percent, effective December 2001, the date of 
receipt of the claim. 

As the veteran has not indicated that he is satisfied with 
the 50 percent rating, the issue remains on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits is 
awarded).

In December 2004, the veteran testified at a travel board 
hearing before the undersigned Acting Veterans Law Judge in 
Newark, New Jersey.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The veteran is claiming entitlement to a rating in excess of 
50 percent for his service-connected PTSD.  A review of the 
claims file reveals that the last time the disability was 
evaluated for VA compensation purposes was in May 2002.  
Clinical records and a letter from the veteran's private 
psychologist dated in December 2004, as well as testimony 
from the veteran's spouse in December 2004, strongly suggest 
the presence of an increase in the veteran's psychiatric 
symptoms since May 2002.  The medical evidence includes a 
December 2004 VA clinical record which indicates that the 
veteran is unemployable due to his PTSD.

Because of the evidence of worsening, a new examination is 
needed to determine the current severity of the veteran's 
PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 
11-95 (1995).  As the veteran's claim involves a request for 
a higher initial rating for PTSD and, pursuant to Fenderson 
v. West, 12 Vet. App. 119 (1999), staged ratings (assignment 
of different ratings for distinct periods of time based on 
the facts found) must be considered, it is particularly 
important that the record include current findings to enable 
VA to assess the level of impairment due to PTSD.  

At the time of the May 2002 VA examination, both PTSD and 
depression were diagnosed.  Service connection is currently 
in effect only for PTSD based on in-service stressors the 
veteran experienced.  There is evidence of record indicating 
that the veteran experiences depression as well as PTSD.  One 
health care professional has opined that the depression the 
veteran experiences is part of his PTSD but this was not 
included as an opinion at the time of the May 2002 VA 
examination.  The Board finds an opinion should be obtained 
to determine if the veteran's current psychiatric symptoms 
were due solely to his PTSD or to some other non-service 
connected psychiatric disorder, to include depression.  

The veteran is advised that the purpose of the requested 
examinations is to obtain information or evidence that may be 
dispositive of the claim for a higher initial rating for 
PTSD.   See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  Hence, failure to report for a scheduled 
examination, without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report for a 
scheduled examination, the RO should obtain and associate 
with the claims file a copy of the notice of the examination 
sent to him by the pertinent VA medical facility.

Accordingly, the claim of entitlement to an initial rating in 
excess of 50 percent for PTSD is hereby REMANDED for the 
following development:

1.	The veteran should be afforded a VA 
psychiatric examination to determine 
the severity of the service-connected 
PTSD.  The entire claims file, to 
include a copy of this REMAND, must be 
made available to the examining 
physician, and the report of the 
examination should include discussion 
of the veteran's documented medical 
history and assertions.  All 
appropriate tests and studies should 
be accomplished (with all findings 
made available to the health care 
provider prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

The examiner should set forth all 
examination findings, along with the 
rationale for any conclusions reached, 
in a printed report.  The examiner 
should render specific findings with 
respect to the existence and extent 
(or frequency, as appropriate) of:  
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions and/or hallucinations.  The 
examiner should also determine, to the 
extent possible, if the veteran's 
current psychiatric symptoms are due 
solely to PTSD, or to a mix of 
psychiatric disabilities and, if such 
a mix is present, the examiner should 
provide an opinion as to the extent of 
the symptomatology which is produced 
solely by the service-connected PTSD.  
The examiner should also render a 
multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score that 
represents the level of impairment due 
to the veteran's PTSD, and an 
explanation of what the score means.  

2.  Thereafter the RO should review 
the claims file and determine if an 
increased rating for PTSD is 
warranted.  If the benefit sought 
remains denied, the veteran and the 
veteran's representative should be 
provided with a supplemental statement 
of the case (SSOC) and afforded an 
appropriate opportunity to respond.  
Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






	                  
_________________________________________________
	Ronald W. Scholz
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



